 

Exhibit 10.5



 

Original Contract No.: KINTON-SC-KA-20180725

 

Supplementary Contract

 

Party A: Guangzhou XiaoXiang Health Industry Co., LTD

 

PartyB: Guangzhou Jintong FSMP Co., Ltd

 

Unless otherwise stated, all terms in this agreement have the same definition as
in the “Sales Contract” signed by both parties with the contract number
KINTON-SC-KA-20180725.

 

In accordance with the principle of mutual benefit, Party A and Party B hereby
enter into the following supplementary agreements by adding some provisions
based on the original contract through friendly consultations.

 

1. The added provisions of the agreement is:

 

1.1 The product called Power Centinent under the original contract (hereinafter
referred to as the “Agreement Product”) is jointly developed by Party A and
Party B, and both parties have the obligation to keep the confidential formula
of the agreement product. Party B represents and warrants that the formula of
the agreement product is only for the use of the product of Party A, and it must
not disclose or sell the detailed information of the agreement product formula
to a third party.

 

1.2 Party A shall have the exclusive right to sell the Products (including the
formula of the Products) hereunder and shall sell the products within and
outside the People’s Republic Of China. Party B shall not sell the Products
online or offline by itself, and it shall not authorize any third party to sell
the Products.

 

2. After this agreement comes into effect, it becomes an integral part of the
original contract and has the same legal effect as the original contract. When
this agreement conflicts with the original contract, this agreement shall
prevail.

 

3. This agreement is made in two originals, with one held by Party A and one
held by Party B. Both originals with equal legal effect and shall come into
force upon being signed and sealed by both parties.

 

 

 

 



Name of Party A: Guangzhou XiaoXiang Health Industry Co. LTD       (Seal)      
Signature of the representative:       Date:         Name of Party B: Guangzhou
Jintong FSMP Co., Ltd       (Seal)       Signature of the representative:      
Date:  

 

 

 

